NON-FINAL ACTION (REISSUE OF U.S. PATENT 10,362,579)
TABLE OF CONTENTS
I. ACKNOWLEDGEMENTS	2
II. REISSUE PROCEDURAL REMINDERS	3
III. OTHER PROCEEDINGS	4
IV. STATUS OF CLAIMS	4
V. DRAWINGS	5
VI. SPECIFICATION	5
VII. CLAIM OBJECTIONS – MINOR INFORMALITIES	6
VIII. CLAIM INTERPRETATION – PHRASES INVOKING 35 U.S.C. § 112(f)	6
IX. PRIOR ART CITED HEREIN	12
X. CLAIM REJECTIONS – 35 USC § 251 (DEFECTIVE OATH OR DECLARATION)	13
XI. CLAIM REJECTIONS – 35 USC § 251 (IMPROPER RECAPTURE) 	14
XII. CLAIM REJECTIONS – 35 USC § 251 (NEW MATTER) 	20
XIII. CLAIM REJECTIONS – 35 USC § 112(a) (WRITTEN DESCRIPTION REQUIREMENT)	20
XIV. CLAIM REJECTIONS – 35 USC § 112(b) (INDEFINITENESS)	22
XV. CLAIM REJECTIONS – 35 USC § 103 (OBVIOUSNESS)	24
XVI. CONCLUSION	48


I. ACKNOWLEDGEMENTS
 	This non-final Office action addresses U.S. reissue application No. 17/382,587 (“Instant Application”).  Based upon a review of the instant application, the actual filing date is July 22, 2021 (“Actual Filing Date”). 
	The Instant Application is a reissue application of U.S. Patent No. 10,362,579 (“Patent Under Reissue”) titled “256 QUADRATURE AMPLITUDE MODULATION USER EQUIPMENT CATEGORY HANDLING.” The Patent Under Reissue was filed on August 28, 2017 (“Non-Provisional Filing Date”), and assigned by the Office non-provisional U.S. patent application control number 15/687,801 (“Non-Provisional Application”) and issued on July 23, 2019, with claims 1-20 (“Originally Patented Claims”). 


II. REISSUE PROCEDURAL REMINDERS
	Disclosure of other proceedings. Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the Patent Under Reissue is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
 	Disclosure of material information. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
 	These disclosure obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Manner of making amendments. Applicant is reminded that changes to the Instant Application must comply with 37 C.F.R. § 1.173, such that all amendments are made in respect to the Patent Under Reissue as opposed to any prior changes entered in the Instant Application. All added material must be underlined, and all omitted material must be enclosed in brackets, in accordance with Rule 173. Applicant may submit an appendix to any response in which claims are marked up to show changes with respect to a previous set of claims, however, such claims should be clearly denoted as “not for entry.” 
 	
III. OTHER PROCEEDINGS
 	Based upon Applicants’ statements as set forth in the Instant Application and the Examiner's independent review of the Patent Under Reissue itself and its prosecution history, the Examiner cannot locate any concurrent proceedings before the Office, ongoing litigation, previous reexaminations (ex parte or inter partes), or supplemental examinations regarding the Patent Under Reissue. 


IV. STATUS OF CLAIMS
 	Claims 1, 8, 15, and 21-43 are currently pending (“Pending Claims”).
 	Claims 1, 8, 15, and 21-43 are currently examined (“Examined Claims”).
 	Claims 2-7, 9-14, and 16-20 are canceled.
Regarding the Examined Claims and as a result of this Office action:
 	Claims 1, 8, 15, and 21-43 are rejected under 35 U.S.C. § 251 (defective declaration).
 	Claims 1, 8, 15, and 21-43 are rejected under 35 U.S.C. § 251 (improper recapture).
  	Claims 1, 8, 15, and 21-43 are rejected under 35 U.S.C. § 251 (new matter).
	Claims 1, 8, 15, and 21-43 are rejected under 35 U.S.C. § 112(a).
 	Claims 8, 15, and 29-43 are rejected under 35 U.S.C. § 112(b).
	Claims 1, 8, 15, and 21-43 are rejected under 35 U.S.C. § 103.


V. DRAWINGS
 Figures 1-8 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
 	Corrected drawing sheets pursuant to 37 CFR § 1.173(b)(3) are required in response to this Office action to avoid abandonment of the application.  Any replacement sheet of drawings must comply with 37 CFR § 1.84 and include all of the figures appearing on the original version of the sheet, even if only one figure is amended.  Amended figures must be labeled as “Amended” and any added figure as “New.”  In the event that a figure is canceled, the figure must be surrounded by brackets and labeled as “Canceled,” and the other figures renumbered and changes made to the brief description of the drawings as necessary for consistency.  All changes to the drawings must be explained, in detail, beginning on a separate sheet accompanying the papers that include the amendment to the drawings.  Every drawing sheet submitted after the filing date of an application must be labeled in the top margin as “Replacement Sheet” or “New Sheet” pursuant to 37 CFR § 1.173.  The examiner will notify and inform the applicant of any further corrective action in the next Office action if the changes are not accepted.  The objection to the drawings will not be held in abeyance.  See MPEP § 1413.


VI. SPECIFICATION 
The amendment filed July 22, 2021, is objected to under 35 U.S.C. § 132(a) because it introduces new matter into the disclosure. 35 U.S.C. § 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  
The added material which is not supported by the original disclosure is as follows:
“In some embodiments, this may occur after the wireless device has been configured from using the first modulation coding scheme to using a second modulation coding scheme different from the first modulation coding scheme.”
Applicant relies upon passages from the provisional application 61/933,410 as providing support for this added disclosure. In particular, at p. 17:5-17 of the provisional application, Applicant discloses that an eNB configures a UE from not using 256QAM to using 256QAM, or vice versa. There is no mention of the configuration of the UE being done in relation to the receipt of a first encoded transport block and a second encoded transport block. That is, the provisional does not appear to teach that the configuring is executed after receiving a first encoded transport block and before receiving a second transport block. In other words, there is no disclosure in the provisional application or the Patent Under Reissue of performing the “configuring” process between steps 1212 and 1214 of FIG. 12. 
Applicant is required to cancel the new matter in the reply to this Office Action.


VII. CLAIM OBJECTIONS – MINOR INFORMALITIES
 	Claim 15 recites: “receive a first transport block encoded a first modulation scheme” and “receive a second transport block encoded and the second modulation scheme.” These typos require correction.


VIII. CLAIM INTERPRETATION – PHRASES INVOKING 35 U.S.C. § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	Functional Phrase #1 (claim 8) – a processor operable to:
 	receive a first transport block encoded according to a first modulation coding scheme;
 	decode the first transport block;
 	be configured from using the first modulation coding scheme to using a second modulation coding scheme different from the first modulation coding scheme
  	receive a second transport block encoded according to the second modulation coding scheme; and
 	decode the second transport block. 

	Functional Phrase #2 (claim 15) – a computer-readable program code configured to:
 	receive a first transport block encoded [according to] a first modulation coding scheme;
 	decode the first transport block;
 	be configured from using the first modulation coding scheme to using a second modulation coding scheme different from the first modulation coding scheme
  	receive a second transport block encoded [according to] the second modulation coding scheme; and
 	decode the second transport block. 
 	
Because these claim limitations are being interpreted under 35 U.S.C. § 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have any of these limitations interpreted under 35 U.S.C. § 112(f), Applicant may:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed functions so as to avoid them being interpreted under 35 U.S.C. § 112(f).

	For computer-implemented means-plus-function limitations, a general purpose computer is only sufficient as the corresponding structure for performing a general computing function. When there is a specific function to be performed, it is required that an algorithm for performing the function be disclosed, and the corresponding structure becomes a general purpose computer transformed into a special purpose computer by programming the computer to perform the disclosed algorithm. The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps.  See MPEP § 2181(II)(B):
An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or in any other manner that provides sufficient structure. [Citations and select quotations omitted.]

Based upon a review of the Patent Under Reissue, the Examiner concludes that the corresponding structure for the above-identified Functional Phrases is disclosed in the Patent Under Reissue as follows: 
 	Functional Phrase #1 (claim 8) – a processor operable to:
 	receive a first transport block encoded according to a first modulation coding scheme;
 	decode the first transport block;
 	be configured from using the first modulation coding scheme to using a second modulation coding scheme different from the first modulation coding scheme
  	receive a second transport block encoded according to the second modulation coding scheme; and
 	decode the second transport block. 
 	– corresponds to processor (1320, FIG. 13), which is disclosed as being “any suitable combination of hardware and software implemented in one or more integrated circuits or modules” or other general-purpose computing devices (see Patent Under Reissue at column 18:55 – 19:2); the algorithm for performing the claimed function of the processor is shown in FIG. 12.
 	The two decoding steps are disclosed as a decoding process for a Quadrature Amplitude Modulation (QAM) encoding scheme. 
 	The Patent Under Reissue does not appear to disclose how the “be configured” step is executed. There are no algorithmic steps or sufficient description describing the process of configuring the processor in the claimed manner. On p. 17 of the provisional application, 61/933,410, such a configuring is mentioned, however, a description of how the configuring occurs is omitted.

	Functional Phrase #2 (claim 15) – a computer-readable program code configured to:
 	receive a first transport block encoded [according to] a first modulation coding scheme;
 	decode the first transport block;
 	be configured from using the first modulation coding scheme to using a second modulation coding scheme different from the first modulation coding scheme
  	receive a second transport block encoded [according to] the second modulation coding scheme; and
 	decode the second transport block. 
	– corresponds to computer executable code stored in memory, wherein the code is to be executed by a processor, (see Patent Under Reissue at column 18:55 – 19:2); the algorithm for performing the claimed function of the processor is shown in FIG. 12.
 	The two decoding steps are disclosed as a decoding process for a Quadrature Amplitude Modulation (QAM) encoding scheme. 
 	The Patent Under Reissue does not appear to disclose how the “be configured” step is executed. There are no algorithmic steps or sufficient description describing the process of configuring the processor in the claimed manner. On p. 17 of the provisional application, 61/933,410, such a configuring is mentioned, however, a description of how the configuring occurs is omitted.

If Applicant wishes to provide further explanation or dispute the Examiner’s interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 


IX. PRIOR ART CITED HEREIN
 	The following prior art patents and printed publications are cited herein:
 	U.S. Patent 7,301,929 (“Frederiksen”);
 	U.S. Patent Application Publication 2009/0276675 (“Ojala”); 
 	U.S. Patent 8,132,069 (“Park”);
 	U.S. Patent 9,130,749 (“Song”); and
 	U.S. Patent 9,480,048 (“Earnshaw”).


X. CLAIM REJECTIONS – 35 USC § 251 (DEFECTIVE OATH OR DECLARATION)
Claims 1, 8, 15, and 21-43 are rejected as being based upon a defective reissue declaration under 35 U.S.C. § 251 as set forth below. 
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR § 1.175.
	MPEP § 1414(II) provides:
 	“In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.”
	Applicant’s reissue declaration does not specify how the removed claim language renders the original patent wholly or partly inoperative or invalid. For instance, if the removed claim language rendered the claim unduly narrow, this fact should be included in the error statement of the reissue declaration. 
 	
 	MPEP § 1414(II) also provides: 
 	“A general statement, e.g., that all claims are broadened, is not sufficient to satisfy [the error] requirement.”
 	The reissue declaration states, “Applicant seeks to broaden at least Claim 1,” and then in the appendix to the reissue, it is asserted that “[a]nalogous broadening amendments have been made to Claims 8 and 15.”
 	Applicant may (but is not required to) identify more than one error in the reissue declaration. The identification of each error, however, should be made in reference to specific claims. In accordance with MPEP § 1414, a general statement that does not clearly identify a broadened claim is insufficient for satisfying the error requirement. 
 	In this instance, it is not entirely clear whether claims 8 and 15 are identified as containing errors upon which the reissue is based. If Applicant wishes to include these claims in the error statement, then the error statement should specifically identify these claims as being broadened in unambiguous terms, such as “Applicant seeks to broaden claims 1, 8, and 15.”

 	Appropriate correction is required.


XI. CLAIM REJECTIONS – 35 USC § 251 (IMPROPER RECAPTURE) 
	The following is a quotation of the appropriate paragraph of U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

 	Claims 1, 8, 15, and 21-43 are rejected under 35 U.S.C. § 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
 	Below are the pertinent findings of fact in relation to the prosecution history of the Patent Under Reexamination:
 	During prosecution of application serial no. 15/030,496, which matured into U.S. Patent 9,801,185, Applicant presented the following claim:
 	1. A method of performing a Hybrid Automatic Repeat
Request (HARQ) process, the method comprising:
 	receiving, by a wireless device executing a HARQ process, a first transport block encoded according to a category type of the wireless device and a first modulation coding scheme;
 	decoding, by the HARQ process, the first transport block using a number of soft bits N;
 	receiving, by the wireless device, a second transport block encoded according to the
category type and a second modulation coding scheme different from the first modulation coding
scheme; and
 	decoding, by the HARQ process, the second transport block using the number of soft bits
N.


 	On February 1, 2017, the Examiner issued a § 103 rejection of this claim over the combination of Davydov (U.S. 2015/0195818) and Earnshaw (U.S. 2011/0035639).
 	
 	On May 1, 2017, Applicant submitted a response to this rejection in which Applicant argued that the claim is patentable over the combination of Davydov and Earnshaw because the combination did not teach or suggest receiving a first transport block encoded according to a category type of the wireless device … and receiving a second transport block encoded according to the category type, as claimed. Applicant asserted that neither Davydov nor Earnshaw taught that the transport blocks of differing modulation coding schemes are encoded according to the same category type, and therefore, the claim is allegedly patentable. See 15/030,496, Applicant’s remarks dated 5/1/2017.

 	On June 16, 2017, the Examiner issued a notice of allowance in which the claims were held allowable in view of Applicant’s 5/1/2017 remarks.
 	
 	A reissue patent will not be granted to “recapture” claimed subject matter which was surrendered in an application to obtain the original patent.  See MPEP § 1412.20.  A three step process is used to apply the recapture rule:
(1) 	first, determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) 	second, determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) 	third, determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.    
See MPEP §1412.02(I).

Step 1
 	Originally Patented Claim 1 of U.S. Patent 9,801,185 recites:
	1. A method of performing a Hybrid Automatic Repeat
Request (HARQ) process, the method comprising:
 	receiving, by a wireless device executing a HARQ process, a first transport block encoded according to a category type of the wireless device and a first modulation coding scheme;
 	decoding, by the HARQ process, the first transport block using a number of soft bits N;
 	receiving, by the wireless device, a second transport block encoded according to the
category type and a second modulation coding scheme different from the first modulation coding
scheme; and
 	decoding, by the HARQ process, the second transport block using the number of soft bits
N.

 	Claim 1 of the Instant Application recites:
 	1. (Amended) A method of performing a Hybrid Automatic Repeat Request (HARQ) process, the method comprising:
 	receiving, by a wireless device executing a HARQ process, a first transport block encoded according to a first modulation coding scheme;
 	decoding, by the HARQ process, the first transport block;
 	after the wireless device has been configured from using the first modulation coding scheme to using a second modulation coding scheme different from the first modulation coding scheme, receiving, by the wireless device, a second transport block encoded according to the second modulation coding scheme; and
 	decoding, by the HARQ process, the second transport block.
 	Claim 1 of the Instant Application is broader than Originally Patented Claim 1 of U.S. 9,801,185 in that it does not recite the first or second transport blocks being encoded according to a category type of the wireless device

Step 2
 	As indicated by the facts summarized above, Applicant’s claims recited the “category type” limitations during the original application for the ‘185 Patent and argued the limitation rendered the claim patentable over the relied-upon prior art in order to overcome § 103 rejections tendered by the Examiner. Accordingly, this subject matter was effectively surrendered by the Applicant. Amended Claim 1 of the Instant Application does not recite the surrendered subject matter.   

Step 3
 	Based on the comparison of Claim 1 of the Instant Application and Originally Patented Claim 1 of U.S. Patent 9,801,185, it is determined that Claim 1 of the Instant Application is broadened by excluding the above-identified surrendered subject matter relating to the “category type” and is not materially narrowed in other respects. 
 	This constitutes impermissible recapture of surrendered subject matter. See MPEP § 1412.02(III)(B)(1).
 	Reissue claims that are broader than the original patent claims by not including the surrender-generating limitation will be barred by the recapture rule. This rule applies to the original application for patent, as well as the patent family’s entire prosecution history. See MPEP § 1412.02(I) – Definition of “Original Application.” 

 	Therefore, Claim 1 of the Instant Application is rejected under 35 U.S.C. § 251 as being an improper recapture of broadened claimed subject matter surrendered during the prosecution of the parent patent, viz. U.S. Patent 9,801,185.
 	Claims 8 and 15 of the Instant Application also omit the same surrender-generating limitation as claims 8 and 15 of the ‘185 Patent, and therefore, claims 8 and 15 are also rejected under 35 U.S.C. § 251 as being an improper recapture of broadened claimed subject matter surrendered during the prosecution of the parent patent, viz. U.S. Patent 9,801,185.
 	The remaining claims are rejected for dependence upon one of claims 1, 8, and 15.
 	Note that dependent claims 22, 30, and 38 each recite that the first transport block is encoded according to a category type of the wireless device. These claims are not considered to overcome the Recapture Rule because they do not include the surrendered subject matter. As indicated above, Applicant previously argued that claim 1 of the ‘185 Patent was patentable because neither Davydov nor Earnshaw taught that the transport blocks of differing modulation coding schemes are encoded according to the same category type.
 	Claims 22, 30, and 38 do not specify that the transport blocks of differing modulation coding schemes are encoded according to the same category type; rather, they merely recite that the first transport block is encoded according to a category type of the wireless device, and no mention is made of the second transport block being encoded according to the same category type. 


XII. CLAIM REJECTIONS – 35 USC § 251 (NEW MATTER) 
Claims 1, 8, 15, and 21-43 are rejected under 35 U.S.C. § 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent has been added to the specification at column 18:15-18 via amendment in the Instant Application. 
Applicant’s proposed amendment to the specification introduces new matter for the reasons given above in Section VI.


XIII. CLAIM REJECTIONS – 35 USC § 112(a) (WRITTEN DESCRIPTION REQUIREMENT)
	 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 8, 15, and 21-43 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that joint inventor at the time the application was filed, had possession of the claimed invention. 
 	Claim 1 recites, “after the wireless device has been configured from using the first modulation coding scheme to using a second modulation coding scheme different from the first modulation coding scheme, receiving …”
 	Claims 8 and 15 recite similar limitations concerning a wireless device and computer code being “configured from using the first modulation coding scheme to using a second modulation coding scheme.”
 	The specification of the Patent Under Reissue does not describe such a “configuring” process. For instance, FIG. 12 illustrates a HARQ process according to the claimed invention wherein a first transport block encoded with a first modulation scheme is received (1210); the first transport block is decoded (1212); a second transport block encoded with a second modulation scheme is received (1214); and the second transport block is decoded (1216).
 	There appears to be no mention in the specification of the claimed “configuring” process. FIG. 12 is described at column 17:66 – 18:36 of the Patent Under Reissue, and these passages do not disclose a process whereby the wireless device is “configured from using the first modulation coding scheme to using a second modulation coding scheme,” as claimed.
Applicant relies upon passages from the provisional application 61/933,410 as providing support for the “configuring” limitations. In particular, at p. 17:5-17 of the provisional application, Applicant discloses that an eNB configures a UE from not using 256QAM to using 256QAM, or vice versa. There is no mention of the configuration of the UE being done in relation to the receipt of a first encoded transport block and a second encoded transport block. That is, the provisional does not appear to teach that the configuring is executed after receiving a first encoded transport block and before receiving a second transport block. In other words, there is no disclosure in the provisional application or the Patent Under Reissue of performing the “configuring” process between steps 1212 and 1214 of FIG. 12. 


XIV. CLAIM REJECTIONS – 35 USC § 112(b) (INDEFINITENESS)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8, 15, and 29-43 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
 	The following claim limitations invoke 35 U.S.C. § 112(f). However, the written description fails to clearly link and associate and/or disclose the corresponding structure or material for the following claimed phrases:
	Functional Phrase #1 (claim 8) – a processor operable to:
 	receive a first transport block encoded according to a first modulation coding scheme;
 	decode the first transport block;
 	be configured from using the first modulation coding scheme to using a second modulation coding scheme different from the first modulation coding scheme
  	receive a second transport block encoded according to the second modulation coding scheme; and
 	decode the second transport block. 

	Functional Phrase #2 (claim 15) – a computer-readable program code configured to:
 	receive a first transport block encoded [according to] a first modulation coding scheme;
 	decode the first transport block;
 	be configured from using the first modulation coding scheme to using a second modulation coding scheme different from the first modulation coding scheme
  	receive a second transport block encoded [according to] the second modulation coding scheme; and
 	decode the second transport block. 

 	As indicated above in Section VIII, the Patent Under Reissue does not appear to disclose an algorithm for performing the “be configured” function.

 	To overcome these 35 U.S.C. § 112(b) rejections involving 112(f), Applicant may:
(a)	Amend the claims so that the claim limitations will no longer be interpreted as a limitation under 35 U.S.C. § 112(f); or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. § 132(a)).
 	If Applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by amending the written description of the specification such that it expressly recites the corresponding structure or material for performing the claimed function and clearly links or associates the structure to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)).


XV. CLAIM REJECTIONS – 35 USC § 103 (OBVIOUSNESS)
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1, 8, 15, 21, 28, 29, 36, and 37 are rejected under 35 U.S.C. § 103 as being unpatentable over Ojala (U.S. 2009/0276675) and Frederiksen (U.S. 7,301,929).
 	Regarding claim 1, Ojala discloses a method of performing a Hybrid Automatic Repeat Request (HARQ) process (FIG. 5), the method comprising:
 	receiving, by a wireless device executing a HARQ process, a first transport block encoded according to a first modulation coding scheme (502, FIG. 5 – a transport block associated with a HARQ process is received and stored);
 	decoding, by the HARQ process, the first transport block (504, FIG. 5 – the stored block is decoded according to its modulation scheme);
 	receiving, by the wireless device, a second transport block encoded according to the second modulation coding scheme (510, FIG. 5 – a second transport block associated with a HARQ process is received; the second transport block is encoded according to a second modulation scheme different than the previous modulation scheme); and
 	decoding, by the HARQ process, the second transport block (504, FIG. 5 – after the received second transport block is received at step 510 and stored at step 502, it is decoded according to the second modulation scheme). 

 	Ojala does not appear to expressly disclose executing the second receiving step “after the wireless device has been configured from using the first modulation coding scheme to using a second modulation coding scheme different from the first modulation coding scheme,” as claimed.
 	Frederiksen discloses a method and system for transport block size signaling based on modulation type. In particular, Frederiksen teaches a HARQ process in which information relating to a first modulation scheme of a data packet is transmitted to a receiving unit (S1, FIG. 7). Then, the data packet modulated according to the first modulation scheme is transmitted (S2). Next, information relating to a second modulation scheme of the data packet is transmitted to a receiving unit (S3), and the data packet modulated according to the second modulation scheme is re-transmitted (S4). Accordingly, Frederiksen teaches that, during the course of a HARQ process when a data packet is to be re-transmitted using a second modulation scheme, it is useful to transmit information regarding the type of modulation scheme being used for the re-transmission so that the receiver knows how the re-transmission has been modulated. See Frederiksen at column 4:57 – 5:12. By transmitting such information ahead of the transmitted packets, the receiver will have advance knowledge of how the packets are modulated. This advance knowledge is considered tantamount to “configuring” the wireless device for using a second modulation coding scheme inasmuch as the advance knowledge identifies the corresponding modulation scheme of the re-transmitted data packet. 
 	It would have been obvious to those skilled in the art before Applicant’s effective filing date to modify Ojala’s method by the teachings of Frederiksen to configure the wireless device for using the second modulation scheme before receiving data blocks modulated according to the second modulation scheme since Frederiksen teaches that signaling the type of employed modulation scheme in advance facilitates the reception and decoding process, and the signaled information is used so that the receiving device “appropriately receive[s] the packets” and “uses the correct modulation scheme” (see Frederiksen at column 4:33-39).

 	In addition, to the extent Ojala does not expressly disclose decoding the second transport block, as claimed, those skilled in the art would have recognized that such a step is inferred from Ojala’s disclosure and would have found it to be an obvious post-processing operation. In FIG. 5, Ojala teaches decoding (504) a transport block that has been received and stored (502). At step 510, a second transport block that has been encoded according to a second modulation scheme is received. Ojala does not appear to expressly disclose that the second received transport block is stored and decoded, however, these operations are inferred from steps 502 and 504 in which a received transport block that has been encoded via modulation is stored and subsequently decoded. Before Applicant’s effective filing date, those skilled in the art possessed a high level of technical expertise in regards to wireless communication systems and would have understood that the act of receiving an encoded transport stream, per se, does not provide useful content to the receiving unit unless and until the received data is stored and decoded so that it can be utilized by the unit in its reconstructed form.   

	Regarding claim 8, Ojala discloses a wireless device (FIG. 14) for performing a Hybrid Automatic Repeat Request (HARQ) process (FIG. 5), the wireless device comprising a processor (1404) operable to:
 	receive a first transport block encoded according to a first modulation coding scheme (502, FIG. 5 – a transport block associated with a HARQ process is received and stored);
 	decode the first transport block (504, FIG. 5 – the stored block is decoded according to its modulation scheme);
  	receive a second transport block encoded according to the second modulation coding scheme (510, FIG. 5 – a second transport block associated with a HARQ process is received; the second transport block is encoded according to a second modulation scheme different than the previous modulation scheme); and
 	decode the second transport block (504, FIG. 5 – after the received second transport block is received at step 510 and stored at step 502, it is decoded according to the second modulation scheme). 

	Ojala does not appear to expressly disclose the processor is operable to “be configured from using the first modulation coding scheme to using a second modulation coding scheme different from the first modulation coding scheme,” as claimed.
 	Frederiksen discloses a method and system for transport block size signaling based on modulation type. In particular, Frederiksen teaches a HARQ process in which information relating to a first modulation scheme of a data packet is transmitted to a receiving unit (S1, FIG. 7). Then, the data packet modulated according to the first modulation scheme is transmitted (S2). Next, information relating to a second modulation scheme of the data packet is transmitted to a receiving unit (S3), and the data packet modulated according to the second modulation scheme is re-transmitted (S4). 
 	Accordingly, Frederiksen teaches that, during the course of a HARQ process when a data packet is to be re-transmitted using a second modulation scheme, it is useful to transmit information regarding the type of modulation scheme being used for the re-transmission so that the receiver knows how the re-transmission has been modulated. See Frederiksen at column 4:57 – 5:12. By transmitting such information ahead of the transmitted packets, the receiver will have advance knowledge of how the packets are modulated. This advance knowledge is considered tantamount to “configuring” the wireless device for using a second modulation coding scheme inasmuch as the advance knowledge identifies the corresponding modulation scheme of the re-transmitted data packet. 
 	It would have been obvious to those skilled in the art before Applicant’s effective filing date to modify Ojala’s method by the teachings of Frederiksen to configure the wireless device for using the second modulation scheme before receiving data blocks modulated according to the second modulation scheme since Frederiksen teaches that signaling the type of employed modulation scheme in advance facilitates the reception and decoding process, and the signaled information is used so that the receiving device “appropriately receive[s] the packets” and “uses the correct modulation scheme” (see Frederiksen at column 4:33-39).

 	In addition, to the extent Ojala does not expressly disclose decoding the second transport block, as claimed, those skilled in the art would have recognized that such a step is inferred from Ojala’s disclosure and would have found it to be an obvious post-processing operation. In FIG. 5, Ojala teaches decoding (504) a transport block that has been received and stored (502). At step 510, a second transport block that has been encoded according to a second modulation scheme is received. Ojala does not appear to expressly disclose that the second received transport block is stored and decoded, however, these operations are inferred from steps 502 and 504 in which a received transport block that has been encoded via modulation is stored and subsequently decoded. Before Applicant’s effective filing date, those skilled in the art possessed a high level of technical expertise in regards to wireless communication systems and would have understood that the act of receiving an encoded transport stream, per se, does not provide useful content to the receiving unit unless and until the received data is stored and decoded so that it can be utilized by the unit in its reconstructed form.   

	Regarding claim 15, Ojala discloses a non-transitory computer-readable storage medium (1406, FIG. 14) having computer-readable program code embodied therewith for performing a Hybrid Automatic Repeat Request (HARQ) process (see paragraphs [0079] – [0081]; see also FIG. 5), the computer-readable program code comprising computer-readable program code configured to:
 	receive a first transport block encoded according to a first modulation coding scheme (502, FIG. 5 – a transport block associated with a HARQ process is received and stored);
 	decode the first transport block (504, FIG. 5 – the stored block is decoded according to its modulation scheme);
  	receive a second transport block encoded according to the second modulation coding scheme (510, FIG. 5 – a second transport block associated with a HARQ process is received; the second transport block is encoded according to a second modulation scheme different than the previous modulation scheme); and
 	decode the second transport block (504, FIG. 5 – after the received second transport block is received at step 510 and stored at step 502, it is decoded according to the second modulation scheme). 

	Ojala does not appear to expressly disclose the computer-readable program code is configured to “be configured from using the first modulation coding scheme to using a second modulation coding scheme different from the first modulation coding scheme,” as claimed.
 	Frederiksen discloses a method and system for transport block size signaling based on modulation type. In particular, Frederiksen teaches a HARQ process in which information relating to a first modulation scheme of a data packet is transmitted to a receiving unit (S1, FIG. 7). Then, the data packet modulated according to the first modulation scheme is transmitted (S2). Next, information relating to a second modulation scheme of the data packet is transmitted to a receiving unit (S3), and the data packet modulated according to the second modulation scheme is re-transmitted (S4). 
 	Accordingly, Frederiksen teaches that, during the course of a HARQ process when a data packet is to be re-transmitted using a second modulation scheme, it is useful to transmit information regarding the type of modulation scheme being used for the re-transmission so that the receiver knows how the re-transmission has been modulated. See Frederiksen at column 4:57 – 5:12. By transmitting such information ahead of the transmitted packets, the receiver will have advance knowledge of how the packets are modulated. This advance knowledge is considered tantamount to “configuring” the wireless device for using a second modulation coding scheme inasmuch as the advance knowledge identifies the corresponding modulation scheme of the re-transmitted data packet. 
 	It would have been obvious to those skilled in the art before Applicant’s effective filing date to modify Ojala’s method by the teachings of Frederiksen to configure the wireless device for using the second modulation scheme before receiving data blocks modulated according to the second modulation scheme since Frederiksen teaches that signaling the type of employed modulation scheme in advance facilitates the reception and decoding process, and the signaled information is used so that the receiving device “appropriately receive[s] the packets” and “uses the correct modulation scheme” (see Frederiksen at column 4:33-39).

 	In addition, to the extent Ojala does not expressly disclose decoding the second transport block, as claimed, those skilled in the art would have recognized that such a step is inferred from Ojala’s disclosure and would have found it to be an obvious post-processing operation. In FIG. 5, Ojala teaches decoding (504) a transport block that has been received and stored (502). At step 510, a second transport block that has been encoded according to a second modulation scheme is received. Ojala does not appear to expressly disclose that the second received transport block is stored and decoded, however, these operations are inferred from steps 502 and 504 in which a received transport block that has been encoded via modulation is stored and subsequently decoded. Before Applicant’s effective filing date, those skilled in the art possessed a high level of technical expertise in regards to wireless communication systems and would have understood that the act of receiving an encoded transport stream, per se, does not provide useful content to the receiving unit unless and until the received data is stored and decoded so that it can be utilized by the unit in its reconstructed form.   

	Regarding claim 21, the combination of Ojala and Frederiksen teaches the method of claim 1, wherein an operational state of the HARQ process is not reset after determining the second modulation scheme is different than the first modulation scheme and before decoding the second transmission block (i.e., Ojala does not disclose that the HARQ process is reset after determining the second modulation scheme).

	Regarding claim 28, the combination of Ojala and Frederiksen teaches the method of claim 1, wherein a New Data Indicator (NDI) corresponding to the second transport block indicates that the second transport block is a re-transmission (see Ojala at paragraph [0039] – an NDI signal, which indicates whether the second transport block is a new transmission or a re-transmission of already transmitted data, is received; although the NDI signal does not appear to be incorporated into the embodiment of FIG. 5 of Ojala, those skilled in the art would have recognized utilizing an NDI signal would have been an obvious addition to Ojala’s method since it is a convenient way to communicate the status of transmitted data; the obviousness of such a combination is supported at least by KSR rationales (C) and (D). See MPEP § 2141(III)). 

	Regarding claim 29, the combination of Ojala and Frederiksen teaches the wireless device of Claim 8, wherein an operational state of the HARQ process is not reset after determining the second modulation scheme is different than the first modulation scheme and before decoding the second transmission block (i.e., Ojala does not disclose that the HARQ process is reset after determining the second modulation scheme).

	Regarding claim 36, the combination of Ojala and Frederiksen teaches the wireless device of claim 8, wherein a New Data Indicator (NDI) corresponding to the second transport block indicates that the second transport block is a re-transmission (see Ojala at paragraph [0039] – an NDI signal, which indicates whether the second transport block is a new transmission or a re-transmission of already transmitted data, is received; although the NDI signal does not appear to be incorporated into the embodiment of FIG. 5 of Ojala, those skilled in the art would have recognized utilizing an NDI signal would have been an obvious addition to Ojala’s method since it is a convenient way to communicate the status of transmitted data; the obviousness of such a combination is supported at least by KSR rationales (C) and (D). See MPEP § 2141(III)). 
	Regarding claim 37, the combination of Ojala and Frederiksen teaches the non-transitory computer-readable storage medium of Claim 15, wherein an operational state of the HARQ process is not reset after determining the second modulation scheme is different than the first modulation scheme and before decoding the second transmission block (i.e., Ojala does not disclose that the HARQ process is reset after determining the second modulation scheme).


	Claims 22, 30, and 38 are rejected under 35 U.S.C. § 103 as being unpatentable over Ojala (U.S. 2009/0276675), Frederiksen (U.S. 7,301,929), and Earnshaw (U.S. 9,480,048).
	Regarding claim 22, the combination of Ojala and Frederiksen teaches the method of claim 1, but the combination does not appear to teach receiving a first transport block comprises receiving a first transport block encoded according to a category type of the wireless device.
 	However, before Applicant’s effective filing date, it would have been obvious to those skilled in the art to encode transport blocks according to a category type of the wireless device because it was well-known that the standardized wireless communication protocols, such as Long Term Evolution (LTE), specify various encoding parameters based on the category of a wireless receiving device. For instance, Earnshaw discloses Table 1 (see column 5), which specifies maximum allowable downlink transport block bits and soft channel bits for encoding transport blocks. Those skilled in the art would have recognized, based on Earnshaw’s teachings, that the category of a receiving wireless device is considered when encoding transport blocks to be transmitted to the device. The obviousness of such a combination is supported at least by KSR rationales (C) and (D). See MPEP § 2141(III).

	Regarding claim 30, the combination of Ojala and Frederiksen teaches the wireless device of Claim 8, but the combination does not appear to teach the first transport block is encoded according to a category type of the wireless device.
	However, before Applicant’s effective filing date, it would have been obvious to those skilled in the art to encode transport blocks according to a category type of the wireless device because it was well-known that the standardized wireless communication protocols, such as Long Term Evolution (LTE), specify various encoding parameters based on the category of a wireless receiving device. For instance, Earnshaw discloses Table 1 (see column 5), which specifies maximum allowable downlink transport block bits and soft channel bits for encoding transport blocks. Those skilled in the art would have recognized, based on Earnshaw’s teachings, that the category of a receiving wireless device is considered when encoding transport blocks to be transmitted to the device. The obviousness of such a combination is supported at least by KSR rationales (C) and (D). See MPEP § 2141(III).

	Regarding claim 38, the combination of Ojala and Frederiksen teaches the non-transitory computer-readable storage medium of Claim 15, but the combination does not appear to teach the first transport block is encoded according to a category type of the wireless device.
	However, before Applicant’s effective filing date, it would have been obvious to those skilled in the art to encode transport blocks according to a category type of the wireless device because it was well-known that the standardized wireless communication protocols, such as Long Term Evolution (LTE), specify various encoding parameters based on the category of a wireless receiving device. For instance, Earnshaw discloses Table 1 (see column 5), which specifies maximum allowable downlink transport block bits and soft channel bits for encoding transport blocks. Those skilled in the art would have recognized, based on Earnshaw’s teachings, that the category of a receiving wireless device is considered when encoding transport blocks to be transmitted to the device. The obviousness of such a combination is supported at least by KSR rationales (C) and (D). See MPEP § 2141(III).


	Claims 23-26, 31-34, and 39-42 are rejected under 35 U.S.C. § 103 as being unpatentable over Ojala (U.S. 2009/0276675), Frederiksen (U.S. 7,301,929), and Park (U.S. 8,132,0698).
	Regarding claim 23, the combination of Ojala and Frederiksen teaches the method of claim 1, but the combination does not appear to teach the second modulation scheme is a 256 Quadrature Amplitude Modulation (256QAM) scheme and the first modulation scheme is a modulation scheme that uses fewer bits per symbol than the second modulation scheme.
	Ojala teaches the second modulation scheme can be 16-QAM or 64-QAM (see paragraphs [0047] and [0053] but does not expressly teach it can be 256QAM. 
 	However, before Applicant’s effective filing date, higher order modulation techniques were well-known, and it would have been obvious that 256QAM could have been employed in the place of 64QAM or 16QAM for Ojala’s method. For instance, Park discloses a selective HARQ combining scheme in which a transmitted signal can be modulated using high order quadrature amplitude modulation, such as 256QAM or 64 QAM (see column 8:36-48). Based on this disclosure, those skilled in the art would have recognized that 256QAM and 64QAM are similar modulation techniques, and the utilization of one technique over the other would have amounted to a simple substitution of known techniques that produces predictable results.
 	In addition, Ojala teaches the second modulation scheme is a modulation scheme that uses fewer bits per symbol than the first modulation scheme, rather than the first modulation scheme using fewer bits per symbol than the second modulation scheme, as claimed. According to Ojala, “the [second] modulation scheme may be changed to reduce the number of bits per symbol in order to compensate for noise and/or interference in an associated radio channel” (see Ojala at paragraph [0050]). 
 	Ojala’s disclosure that the second modulation “may be changed to reduce the number of bits per symbol” implies that the second modulation scheme is not necessarily changed to exhibit fewer number of bits per symbol. Those skilled in the art would have recognized that the change in modulation scheme could have resulted in a limited number of other outcomes in respect to the symbol bit-rate, viz. – (1) the second modulation scheme exhibits more bits per symbol than the first modulation scheme; and (2) the second modulation scheme exhibits the same number of bits per symbol than the first modulation scheme. 
 	In view of the limited number of possible relative bit rates of the second modulation scheme in relation to the first modulation scheme, those skilled in the art would have found it obvious to try second modulation schemes of all three scenarios – i.e., a higher symbol bit-rate, a lower symbol bit-rate, and the same symbol bit-rate – and the selection of a second modulation scheme having fewer bits per symbol, as claimed, would have been obvious to employ in situations where it is desirable that first modulation scheme uses fewer bits per symbol as compared to the second modulation scheme. Such a modification would have exhibited a high probability of success since only the particular modulation scheme of Ojala’s method, rather than the primary operation of the method, would be altered.   

	Regarding claim 24, the combination of Ojala, Frederiksen, and Park teaches the method of claim 23, wherein the first modulation scheme is a 64 Quadrature Amplitude Modulation (64QAM) modulation scheme (see Ojala at paragraphs [0047] and [0053]).

	Regarding claim 25, the combination of Ojala and Frederiksen teaches the method of claim 1, wherein the second modulation scheme is a modulation scheme that uses fewer bits per symbol than the first modulation scheme (see Ojala at paragraph [0050] – “the [second] modulation scheme may be changed to reduce the number of bits per symbol in order to compensate for noise and/or interference in an associated radio channel”).
 	Ojala teaches the first modulation scheme can be 16-QAM or 64-QAM (see paragraphs [0047] and [0053], and Frederiksen teaches the first modulation scheme can be 16-QAM (see column 5:5-6)
 	Neither Ojala nor Frederiksen appears to teach that the first modulation scheme is a 256QAM scheme, as claimed.
 	However, before Applicant’s effective filing date, higher order modulation techniques were well-known, and it would have been obvious that 256QAM could have been employed in the place of 64QAM for Ojala’s method. For instance, Park discloses a selective HARQ combining scheme in which a transmitted signal can be modulated using high order quadrature amplitude modulation, such as 256QAM or 64 QAM (see column 8:36-48). Based on this disclosure, those skilled in the art would have recognized that 256QAM and 64QAM are similar modulation techniques, and the utilization of one technique over the other would have amounted to a simple substitution of known techniques that produces predictable results. The obviousness of such a combination is supported at least by KSR rationale (B). See MPEP § 2141(III).

	Regarding claim 26, the combination of Ojala, Frederiksen, and Park teaches the method of claim 25, wherein the second modulation scheme is a 64QAM modulation scheme (see Ojala at paragraphs [0047] and [0053]). 
 	Furthermore, Ojala teaches that the second modulation scheme uses fewer bits per symbol than the first modulation scheme (see Ojala at paragraph [0050]). Park teaches that 256QAM and 64QAM are modulation techniques that are substantially similar in that they constitute a relatively high modulation order (see Park at column 8:36-48). Based on these teachings, those skilled in the art would have recognized that the first modulation scheme of Ojala could have been 256QAM, and the second modulation scheme could have been 64QAM, which is a modulation scheme that uses fewer bits per symbol than the 256QAM. Such a modification amounts to a simple substitution of known modulation schemes that would have produced predictable results. The obviousness of such a combination is supported at least by KSR rationale (B). See MPEP § 2141(III). 

	Regarding claim 31, the combination of Ojala and Frederiksen teaches the wireless device of claim 8, but the combination does not appear to teach the second modulation scheme is a 256 Quadrature Amplitude Modulation (256QAM) scheme and the first modulation scheme is a modulation scheme that uses fewer bits per symbol than the second modulation scheme.
	Ojala teaches the second modulation scheme can be 16-QAM or 64-QAM (see paragraphs [0047] and [0053] but does not expressly teach it can be 256QAM. 
 	However, before Applicant’s effective filing date, higher order modulation techniques were well-known, and it would have been obvious that 256QAM could have been employed in the place of 64QAM or 16QAM for Ojala’s method. For instance, Park discloses a selective HARQ combining scheme in which a transmitted signal can be modulated using high order quadrature amplitude modulation, such as 256QAM or 64 QAM (see column 8:36-48). Based on this disclosure, those skilled in the art would have recognized that 256QAM and 64QAM are similar modulation techniques, and the utilization of one technique over the other would have amounted to a simple substitution of known techniques that produces predictable results. The obviousness of such a combination is supported at least by KSR rationale (B). See MPEP § 2141(III).
 	In addition, Ojala teaches the second modulation scheme is a modulation scheme that uses fewer bits per symbol than the first modulation scheme, rather than the first modulation scheme using fewer bits per symbol than the second modulation scheme, as claimed. According to Ojala, “the [second] modulation scheme may be changed to reduce the number of bits per symbol in order to compensate for noise and/or interference in an associated radio channel” (see Ojala at paragraph [0050]). 
 	Ojala’s disclosure that the second modulation “may be changed to reduce the number of bits per symbol” implies that the second modulation scheme is not necessarily changed to exhibit fewer number of bits per symbol. Those skilled in the art would have recognized that the change in modulation scheme could have resulted in a limited number of other outcomes in respect to the symbol bit-rate, viz. – (1) the second modulation scheme exhibits more bits per symbol than the first modulation scheme; and (2) the second modulation scheme exhibits the same number of bits per symbol than the first modulation scheme. 
 	In view of the limited number of possible relative bit rates of the second modulation scheme in relation to the first modulation scheme, those skilled in the art would have found it obvious to try second modulation schemes of all three scenarios – i.e., a higher symbol bit-rate, a lower symbol bit-rate, and the same symbol bit-rate – and the selection of a second modulation scheme having fewer bits per symbol, as claimed, would have been obvious to employ in situations where it is desirable that first modulation scheme uses fewer bits per symbol as compared to the second modulation scheme. Such a modification would have exhibited a high probability of success since only the particular modulation scheme of Ojala’s method, rather than the primary operation of the method, would be altered.   

	Regarding claim 32, the combination of Ojala, Frederiksen, and Park teaches the wireless device of claim 31, wherein the first modulation scheme is a 64 Quadrature Amplitude Modulation (64QAM) modulation scheme (see Ojala at paragraphs [0047] and [0053]).

	Regarding claim 33, the combination of Ojala and Frederiksen teaches the wireless device of claim 8, wherein the second modulation scheme is a modulation scheme that uses fewer bits per symbol than the first modulation scheme (see Ojala at paragraph [0050] – “the [second] modulation scheme may be changed to reduce the number of bits per symbol in order to compensate for noise and/or interference in an associated radio channel”).
	Ojala teaches the first modulation scheme can be 16-QAM or 64-QAM (see paragraphs [0047] and [0053]).
 	Ojala does not appear to teach that the first modulation scheme is a 256QAM scheme, as claimed.
 	However, before Applicant’s effective filing date, higher order modulation techniques were well-known, and it would have been obvious that 256QAM could have been employed in the place of 64QAM for Ojala’s method. For instance, Park discloses a selective HARQ combining scheme in which a transmitted signal can be modulated using high order quadrature amplitude modulation, such as 256QAM or 64 QAM (see column 8:36-48). Based on this disclosure, those skilled in the art would have recognized that 256QAM and 64QAM are similar modulation techniques, and the utilization of one technique over the other would have amounted to a simple substitution of known techniques that produces predictable results. Such a modification amounts to a simple substitution of known modulation schemes that would have produced predictable results. The obviousness of such a combination is supported at least by KSR rationale (B). See MPEP § 2141(III).

	Regarding claim 34, the combination of Ojala, Frederiksen, and Park teaches the wireless device of claim 33, wherein the second modulation scheme is a 64QAM modulation scheme (see Ojala at paragraphs [0047] and [0053]).
	Furthermore, Ojala teaches that the second modulation scheme uses fewer bits per symbol than the first modulation scheme (see Ojala at paragraph [0050]). Park teaches that 256QAM and 64QAM are modulation techniques that are substantially similar in that they constitute a relatively high modulation order (see Park at column 8:36-48). Based on these teachings, those skilled in the art would have recognized that the first modulation scheme of Ojala could have been 256QAM, and the second modulation scheme could have been 64QAM, which is a modulation scheme that uses fewer bits per symbol than the 256QAM. Such a modification amounts to a simple substitution of known modulation schemes that would have produced predictable results. The obviousness of such a combination is supported at least by KSR rationale (B). See MPEP § 2141(III).
 	
	Regarding claim 39, the combination of Ojala and Frederiksen teaches the non-transitory computer-readable storage medium of claim 15, but the combination does not appear to teach the second modulation scheme is a 256 Quadrature Amplitude Modulation (256QAM) scheme and the first modulation scheme is a modulation scheme that uses fewer bits per symbol than the second modulation scheme.
	Ojala teaches the second modulation scheme can be 16-QAM or 64-QAM (see paragraphs [0047] and [0053] but does not expressly teach it can be 256QAM. 
 	However, before Applicant’s effective filing date, higher order modulation techniques were well-known, and it would have been obvious that 256QAM could have been employed in the place of 64QAM or 16QAM for Ojala’s method. For instance, Park discloses a selective HARQ combining scheme in which a transmitted signal can be modulated using high order quadrature amplitude modulation, such as 256QAM or 64 QAM (see column 8:36-48). Based on this disclosure, those skilled in the art would have recognized that 256QAM and 64QAM are similar modulation techniques, and the utilization of one technique over the other would have amounted to a simple substitution of known techniques that produces predictable results. The obviousness of such a combination is supported at least by KSR rationale (B). See MPEP § 2141(III).
 	In addition, Ojala teaches the second modulation scheme is a modulation scheme that uses fewer bits per symbol than the first modulation scheme, rather than the first modulation scheme using fewer bits per symbol than the second modulation scheme, as claimed. According to Ojala, “the [second] modulation scheme may be changed to reduce the number of bits per symbol in order to compensate for noise and/or interference in an associated radio channel” (see Ojala at paragraph [0050]). 
 	Ojala’s disclosure that the second modulation “may be changed to reduce the number of bits per symbol” implies that the second modulation scheme is not necessarily changed to exhibit fewer number of bits per symbol. Those skilled in the art would have recognized that the change in modulation scheme could have resulted in a limited number of other outcomes in respect to the symbol bit-rate, viz. – (1) the second modulation scheme exhibits more bits per symbol than the first modulation scheme; and (2) the second modulation scheme exhibits the same number of bits per symbol than the first modulation scheme. 
 	In view of the limited number of possible relative bit rates of the second modulation scheme in relation to the first modulation scheme, those skilled in the art would have found it obvious to try second modulation schemes of all three scenarios – i.e., a higher symbol bit-rate, a lower symbol bit-rate, and the same symbol bit-rate – and the selection of a second modulation scheme having fewer bits per symbol, as claimed, would have been obvious to employ in situations where it is desirable that first modulation scheme uses fewer bits per symbol as compared to the second modulation scheme. Such a modification would have exhibited a high probability of success since only the particular modulation scheme of Ojala’s method, rather than the primary operation of the method, would be altered.   

	Regarding claim 40, the combination of Ojala, Frederiksen, and Park teaches the non-transitory computer-readable storage medium of claim 39, wherein the first modulation scheme is a 64 Quadrature Amplitude Modulation (64QAM) modulation scheme (see Ojala at paragraphs [0047] and [0053]).

	Regarding claim 41, the combination of Ojala and Frederiksen teaches the non-transitory computer-readable storage medium of claim 15, wherein the second modulation scheme is a modulation scheme that uses fewer bits per symbol than the first modulation scheme (see Ojala at paragraph [0050] – “the [second] modulation scheme may be changed to reduce the number of bits per symbol in order to compensate for noise and/or interference in an associated radio channel”).
	Ojala teaches the first modulation scheme can be 16-QAM or 64-QAM (see paragraphs [0047] and [0053]).
 	Ojala does not appear to teach that the first modulation scheme is a 256QAM scheme, as claimed.
 	However, before Applicant’s effective filing date, higher order modulation techniques were well-known, and it would have been obvious that 256QAM could have been employed in the place of 64QAM for Ojala’s method. For instance, Park discloses a selective HARQ combining scheme in which a transmitted signal can be modulated using high order quadrature amplitude modulation, such as 256QAM or 64 QAM (see column 8:36-48). Based on this disclosure, those skilled in the art would have recognized that 256QAM and 64QAM are similar modulation techniques, and the utilization of one technique over the other would have amounted to a simple substitution of known techniques that produces predictable results. The obviousness of such a combination is supported at least by KSR rationale (B). See MPEP § 2141(III).


	Regarding claim 42, the combination of Ojala, Frederiksen, and Park teaches the non-transitory computer-readable storage medium of claim 41, wherein the second modulation scheme is a 64QAM modulation scheme (see Ojala at paragraphs [0047] and [0053]).
	Furthermore, Ojala teaches that the second modulation scheme uses fewer bits per symbol than the first modulation scheme (see Ojala at paragraph [0050]). Park teaches that 256QAM and 64QAM are modulation techniques that are substantially similar in that they constitute a relatively high modulation order (see Park at column 8:36-48). Based on these teachings, those skilled in the art would have recognized that the first modulation scheme of Ojala could have been 256QAM, and the second modulation scheme could have been 64QAM, which is a modulation scheme that uses fewer bits per symbol than the 256QAM. 
 	The obviousness of such a combination is supported at least by KSR rationales (B) and (E). See MPEP § 2141(III). 


 	Claims 27, 35, and 43 are rejected under 35 U.S.C. § 103 as being unpatentable over Ojala (U.S. 2009/0276675), Frederiksen (U.S. 7,301,929), and Song (U.S. 9,130,749).
	Regarding claim 27, the combination of Ojala and Frederiksen teaches the method of claim 1, but the combination does not appear to teach the first and second transport blocks are decoded using a same number of soft bits N.
 	Song discloses a method for decoding a data packet using scalable soft-bit retransmission combining. In particular, Song teaches a method of executing a HARQ process (FIG. 4) in which a first transmission of a data packet is decoded using N1 soft bits (406). If the decoding fails (408) then a subset N2 of the soft bits is stored in a HARQ buffer (414), the data packet is retransmitted (416), and N1 soft bits of the retransmission are combined (420) with the previously stored N2 soft bits of the original transmission. The combined N3 soft bits are then decoded (422), and the process loops to determining whether the decoding failed (408). 
 	Song teaches that the number of combined soft bits N3 to be decoded for the retransmission can be equal to the number of soft bits N1 decoded for the original transmission (see column 8:4-14). 
 	It would have been obvious before Applicant’s effective filing date to modify Ojala and Frederiksen by the teachings of Song so that the first and second transport blocks are decoded using the same number of soft bits, as claimed, since Song establishes that utilizing the same number of soft bits for the decoding of both an original transmission and a retransmission of received data that failed to properly decode was a conventional aspect of a HARQ process, and the obviousness of such a combination is supported at least by KSR rationales (C) and (D). See MPEP § 2141(III).

	Regarding claim 35, the combination of Ojala and Frederiksen teaches the wireless device of claim 8, but the combination does not appear to teach the first and second transport blocks are decoded using a same number of soft bits N.
	Song discloses a method for decoding a data packet using scalable soft-bit retransmission combining. In particular, Song teaches a method of executing a HARQ process (FIG. 4) in which a first transmission of a data packet is decoded using N1 soft bits (406). If the decoding fails (408) then a subset N2 of the soft bits is stored in a HARQ buffer (414), the data packet is retransmitted (416), and N1 soft bits of the retransmission are combined (420) with the previously stored N2 soft bits of the original transmission. The combined N3 soft bits are then decoded (422), and the process loops to determining whether the decoding failed (408). 
 	Song teaches that the number of combined soft bits N3 to be decoded for the retransmission can be equal to the number of soft bits N1 decoded for the original transmission (see column 8:4-14). 
 	It would have been obvious before Applicant’s effective filing date to modify Ojala and Frederiksen by the teachings of Song so that the first and second transport blocks are decoded using the same number of soft bits, as claimed, since Song establishes that utilizing the same number of soft bits for the decoding of both an original transmission and a retransmission of received data that failed to properly decode was a conventional aspect of a HARQ process, and the obviousness of such a combination is supported at least by KSR rationales (C) and (D). See MPEP § 2141(III).


	Regarding claim 43, the combination of Ojala and Frederiksen teaches the non-transitory computer-readable storage medium of claim 15, but the combination does not appear to teach the first and second transport blocks are decoded using a same number of soft bits N.
	Song discloses a method for decoding a data packet using scalable soft-bit retransmission combining. In particular, Song teaches a method of executing a HARQ process (FIG. 4) in which a first transmission of a data packet is decoded using N1 soft bits (406). If the decoding fails (408) then a subset N2 of the soft bits is stored in a HARQ buffer (414), the data packet is retransmitted (416), and N1 soft bits of the retransmission are combined (420) with the previously stored N2 soft bits of the original transmission. The combined N3 soft bits are then decoded (422), and the process loops to determining whether the decoding failed (408). 
 	Song teaches that the number of combined soft bits N3 to be decoded for the retransmission can be equal to the number of soft bits N1 decoded for the original transmission (see column 8:4-14). 
 	It would have been obvious before Applicant’s effective filing date to modify Ojala and Frederiksen by the teachings of Song so that the first and second transport blocks are decoded using the same number of soft bits, as claimed, since Song establishes that utilizing the same number of soft bits for the decoding of both an original transmission and a retransmission of received data that failed to properly decode was a conventional aspect of a HARQ process, and the obviousness of such a combination is supported at least by KSR rationales (C) and (D). See MPEP § 2141(III).
	

XVI. CONCLUSION
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Colin LaRose whose telephone number is 571-272-7423.  
 	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached at 571-272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 	General inquiries may be directed to the Central Reexamination Unit customer service line at (571) 272-7705.

/COLIN M LAROSE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992